DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in para. [0048], the recited “retried” should instead be “retrieved.”  
Appropriate correction is required.

Claim Objections
Claim 1, and therefore claims 2-12 which depend therefrom, are objected to because of the following informalities:  in line 2 is recited “an indicia pattern of abuse detection,” where further reference to this limitation appears to be made in lines 4-5 reciting “the indicia pattern determining abusal intent,” and again in lines 6-7 reciting “the abuse detection indicia pattern.” However, these limitations should be recited consistently for clarity in the claim. As such, in lines 4-5, the limitation of “the indicia pattern determining abusal intent,” should instead be ”the indicia pattern of abuse detection,”  and in lines 6-7, the limitation of “the abuse detection indicia pattern” should also be “the indicia pattern of abuse detection.“ Alternatively, what may be a clearer recitation for this limitation is simply to use the phrase “abuse detection indicia pattern” as this is less words and more concise. 
Claim 1 is further objected to for the following: in line 8, the “generate alert and send communication,” limitation should be recited instead as “generate an alert and send a communication.” The indefinite articles “an/a” establish proper antecedent basis.
Claim 1 is still further objected to for the following: line 10 recites “the pairing” however, given that there is no “pair” or “pairing” limitation explicitly recited earlier in the claim, this limitation is unclear. Rather, a suggestion to overcome this lack of clarity would be as follows: amend lines 8-9 to recite: “generate an alert and send a communication as a pairing, in any desirable format as configured.” In this way, there is now clear antecedent basis established for what is meant by “the pairing.”
Claim 1 is further objected to for the following: the start and generate steps should be recited in gerund (“ing”) form for consistency with the other limitations of claim 1.
A proposed amendment to claim 1 that would overcome all of the above objections is as follows:
1. A method, comprising: 
recognizing an abuse detection indicia pattern through analysing various characteristics of sound; 
prompting one of acceptance and disapproval of the abuse detection indicia pattern 
starting recording a sound clip from a sound input if the abuse detection indicia pattern is accepted; 
generating an alert and sending a communication, as a pairing, in any desirable format as configured; and 

Claim 2 is objected to because of the following informalities: line 2 recites “measuring any or all of amplitude, pitch” but should recite instead “measuring either or both of amplitude, and pitch.” Also, given the proposed amendments to claim 1, for consistency, the recited “the indicia pattern” should match whatever is recited in claim 1, thus, if following the proposed amendment to claim 1 made above, the recited “the indicia pattern” of claim 2 should instead be recited as “the abuse detection indicia pattern,” in lines 3 and 4.
Claim 3 is objected to because of the following informalities: “detecting voice intensity can be tuned” as recited in line 2 presents these limitations as optional, not required. Therefore, this limitation should instead be recited as “detecting voice intensity 
Claims 4 and 5, and claim 6 therefore, which depends from claim 4, are objected to because of the following informalities: lines 2 and 3 in claim 4, and line 3 in claim 5 recite “the abuse” however, there is no antecedent basis for this limitation. However, as best understood what was intended, and what should be instead recited here is “the abuse detection indicia pattern.”
Claim 5 is further objected to for the following additional informality: line 2 recites “voice” however there is no article (like “a voice”) to indicate that this is a newly introduced limitation or otherwise indicate that there is an intent to refer back to a previously recited limitation. As best understood, the “voice” of claim 5 is present in “the sound input” of claim 1, and therefore, for clarity in the claim, the limitation should be recited as follows: “converting voice in the sound input to text to at least one of ...”
Claim 6 is objected to for the following informalities: while it is understood that claim 6 is intended to depend from claim 4, the best practice format for claim drafting this dependency would be to have it recited as “The method of claim 4, further comprising.” As well, “is also claimed” is unnecessary. Accordingly, a suggested re-write of claim 6 is as follows: 6. The method of claim 4, further comprising: choosing and personalizing abusive or derogatory words. It is noted that this recitation, while not formally incorrect, is broad and fails to connect the choosing and personalizing method steps to the rest of the claimed limitations. Therefore, a better re-write of claim 6 would be as follows: 6. The method of claim 4, further comprising: choosing and personalizing abusive or derogatory words that define, at least in part, the abuse detection indicia pattern.
Claim 7 is objected to for the following informalities: claim 7 is a method claim, but recites “further comprising machine learning models,” where machine learning models are not a method step or a further operation. As best understood, what was intended, and a recommended amendment to overcome this rejection is the recitation of “further comprising: using machine learning models ...” Note also that claim 7 recites “can be” language which makes the subsequent limitations optional.
Claim 8 is objected to for the following informalities: while it is understood that claim 8 is intended to depend from claim 7, the best practice format for claim drafting this dependency would be to have it recited as “The method of claim 7, further comprising.” Similar to the objection in claim 7, given that the limitation in claim 8 of “a feedback loop display” is not a method step or operation, yet claim 8 is a dependent claim from a method claim, this limitation instead should be written as a method step as 
Claim 9 is objected to for the following informalities: line 1 recites “the sound collection device,” but there is no antecedent basis for this limitation. Moreover, because claim 9 is directed towards a method claim, it is recommended to indicate how “a sound collection device” is part of the recited method of claim 1 from which claim 9 depends. For example, claim 9 could recite “receiving the sound input, by a sound collection device that is at least one of a microcontroller board with a microphone, a mobile phone, or another similar handheld device with recording capability.”
Claim 10 is objected to for the following informalities: line 1 recites “the wireless connectivity,” but there is no antecedent basis for this limitation. Moreover, because claim 10 is directed towards a method claim, it is recommended to indicate how “a wireless connectivity” is part of the recited method of claim 1 from which claim 10 depends. For example, claim 10 could recite “wherein the sending the communication is by a wireless connectivity that is at least one of ...”
Claim 11 is objected to for the following informalities: line 2 recites “the desired system of record,” but there is no antecedent basis for this limitation, thus it should instead be recited as  “a desired system of record,” and as well, “cloud or personal hard drive” should include introductory articles (“a”) such that these limitations are recited as “a cloud or a personal hard drive,” for proper grammar.
Claim 12 is objected to for the following informalities: line 1 recites “the recorded clip” but should recite “the recorded sound clip.” Further, there is no antecedent basis for “the abuse trigger,” and so this should instead be recited as “an abuse trigger.” Note 
Claim 13 and therefore claims 15-17 which depend therefrom, are objected to because of the following informalities: the limitation in lines 5-6 recites in part “when desired conditions of voice intensity, duration and words match,” where this limitation is not clear as to what is matching. Further, line 7 recites “the input voice,” but there is no antecedent basis for this limitation, and it is the first time this limitation is introduced in the claim. Line 9 recites “the recording” but where “recording” is introduced is line 5, and so this should be recited as “a recording.” As best understood in view of the Specification, what is intended is that a record step for a recording is started when respective threshold conditions for voice intensity, duration, and words are met by an input voice. Accordingly, a recommended amendment to overcome this objection would be as follows: start a recording when 
Claim 13 is further objected to because of the following informalities: lines 7-8 recite “send alert notification in case indicia pattern on the input voice is matched.” However, “alert notification” and “indicia pattern” need to be introduced for antecedent basis, and thus should be recited as “an alert notification” and “an indicia pattern.” 
Claim 13 is still further objected to because of the following informalities: lines 9-11 recite “complete the recording and create clip few seconds after abuse detection indicia pattern is no more present; synchronize the recorded voice clips to the cloud.” Here for antecedent basis and proper grammar, these limitations should instead be amended as follows: “complete the recording and create a voice clip a few seconds an abuse detection indicia pattern is no longer present; and synchronize the a cloud.”
Claim 13 is still further objected to because of the following informalities: line 6 ends in a period, but should be a semi-colon.
Claim 14 is objected to because of the following informalities: line 3 recites “microcontroller board equipped with voice recorder,” but should recite “a microcontroller board equipped with a voice recorder.” 
Claim 14 is further objected to because of the following informalities: lines 7-9 recite “a non-transitory storage medium to be able to store sound clips; a feedback system in form a audio or visual aid and a network interface configured to transfer recorded sound flies,” but should be amended as follows “a non-transitory storage medium to be able to store sound clips; a feedback system in a form of an audio or visual aid; and a network interface configured to transfer recorded sound flies.”
Claims 15-17 are objected to because of the following informalities: within each of claims 15, 16 is recited “the sensor system”  and claim 17 simply recites “sensor system,” but there is no antecedent basis for this limitation, so it should instead be recited “a sensor system.” It is noted that claim 14 does have a sensor system, however claims 15-17 are currently recited as depending from claim 13, not 14. 
Claim 15 is further objected to because of the following informalities: “sensor system detects abuse intention, feedback loop in form of a LED display or a siren that can provide sensible signal an optical flashing, an audible sound, or combination thereof and deter the cause of abuse,” these limitations should instead be recited as “sensor system detects abuse intention, by way of a feedback loop in the form of a LED display a sensible signal of an optical flashing, an audible sound, or a combination thereof and deter a cause of abuse,” for proper grammar and antecedent basis.
Claim 16 is further objected to because of the following informalities: line 3 recites “with micro-controller” but should recite “with a microcontroller.”
Appropriate correction is required for the above noted claim objections.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite recognizing an indicia pattern of abuse detection through analyzing sound, prompting acceptance or disapproval, starting a recording if a indicia pattern is accepted, generating an alert and sending a communication and prompting a confirmation or refusal of the alert and communication, which are all actions that can be performed mentally, and thus are directed towards a mental process. For example, in the events leading up to an emergency 911 call, a person may hear sounds (such as arguing in a heated discussion, with violent words spoken) indicating that at least verbal abuse is ongoing, reach a conclusion that indeed there is verbal abuse ongoing, begin a recording on their phone to document the argument/verbal abuse, and then generate an alert by calling the authorities on 911. This judicial exception of a mental process is not integrated into a practical application because there is no recitation at all of any computer elements, much less non-generic computer elements that would add a meaningful limitation to the abstract idea. As there is no computer elements recited at all, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altman et al., (US 2016/0071399 A1, herein “Altman”).
Regarding claim 14, Altman teaches a sensor system for detecting abuse in real time, the sensor system comprising (Altman paras. 19-23, personal security system including an application on a mobile phone that constantly collects sensor data to detect and alert upon recognizing a key, of a dangerous situation): 
microcontroller board equipped with voice recorder to be able to record input sound (Altman paras. 20, 24, 57 and 59, personal security system including application executing on a computer, the computer being a mobile device such as a smart watch or mobile phone, and including a processor that collects audio data, including voice, where para. 62 teaches the system implemented in hardware such as a microcontroller); 
a machine learning chip that is capable of storing and executing machine learning models on live incoming sound (Altman para. 31, trained model is generated and personalized within the application via the processor which includes a chip, and being that it generates the machine learning model, is thus a machine learning chip); 
a non-transitory storage medium to be able to store sound clips (Altman para. 63, memory 169 which is a hard drive (non-transitory) to store the application and other data (so it is “able to” store sound clips)); 
a feedback system in form a audio or visual aid (Altman paras. 63, 69, and 79, display interface, where a local audio and/or visual alert is generated such as on a user interface and flashing “Alert”) and 
a network interface configured to transfer recorded sound flies (Altman para. 58, computer including communications circuit to communicate over a communications link including WiFi network to communicate with a server, where para. 83 teaches recorded audio files are transmitted to a remote location/server).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al., (US 2016/0071399 A1, herein “Altman”) in view of Sivan et al., (US 2020/0245869 A1, herein “Sivan”).
Regarding claim 1, Altman teaches a method, comprising (Altman para. 19, operations of a personal security system): 
Altman paras. 64-65, audio data is searched for (analyzed) keys, which are a word, phrase or other sound (characteristics of sound), and where para. 69 teaches that the features of the audio data, including characteristics of the word, phrase or sound, are extracted to recognize a key); 
prompting one of acceptance and disapproval of the indicia pattern determining abusal intent (Altman para. 88, in addition to detection of the word, phrase or sound, the application displays a user interface feature such as a button that the user touches (thus is prompted by) to initiate emergency contact (and thus acceptance of the detection by the system of the key word having been spoken)); 
start recording a sound clip from a sound input if the abuse detection indicia pattern is accepted (Altman para. 83, audio data is collected (recorded) for the alert including audio data a predetermined time interval prior to generating the alert, thus the collection at least occurring when an alert condition is determined (abuse detection indicia pattern is accepted) and in any event, the incoming audio data is collected and stored in memory 169, as disclosed in para. 69); 
generate alert and send communication in any desirable format as configured (Altman paras. 69, alert is generated when the keys are recognized including the detection of the word, phrase or sound, and the alert is provided through audio, visual or tactile elements). 
Altman does not explicitly teach prompting one of confirmation and refusal of the pairing.
Sivan para. [0218], a wellness evaluation system determines that from audio data, a potential physical abuse may have happened, and performs the action of generating notifications (prompting) and requesting confirmations of this association by the system of the audio data signaling and a potential abuse incident).
Therefore, taking the teachings of Altman and Sivan together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the personal security system operations of Altman to include the requesting confirmation of a potential physical abuse event as disclosed in Sivan at least because doing so would provide the selective activating of sensors and collected data therefrom, and this conserve battery power and reduce the generation of potentially private data (see Sivan para. 48).
Regarding claim 2, Altman teaches further comprising detecting voice intensity by measuring any or all of amplitude, pitch to at least one of accept the indicia pattern and disapprove the indicia pattern (Altman para. 69, characteristics of the key word that are extracted for recognition include frequency ranges (pitch)).
Regarding claim 3, Altman teaches further comprising detecting voice intensity can be tuned based on person, environment, surrounding noise level and other factors that can impact sound detection (Altman para. 71, the system is trained (tuned) to recognize the key word in a plurality of intonations (based on person and other factors), as well as in noisy situations by adding noise to the training data).
Regarding claim 4, Altman teaches further comprising detecting voice intensity duration to at least one of confirm the abuse and refuse the abuse (Altman para. 69, characteristics of the key word that are extracted for recognition include time durations of the key pattern matching).
Regarding claim 7, Altman teaches further comprising machine learning models that can be miniaturized in size and can be fit onto portable devices such as microcontrollers, mobile phone, tablets with the sole purpose of abuse detection (Altman para. 31, trained model is generated and personalized within the application via the processor, where para. 20 teaches the processor is on a mobile phone).
Regarding claim 8, Altman teaches a feedback loop display that can provide immediate feedback in the form of either visual or voice (Altman para. 69, the alert is locally provided once the key is detected, through a visual element (display in visual form)).
Regarding claim 9, Altman teaches wherein the sound collection device is at least one of microcontroller boards with microphone, mobile phone or other similar handheld with recording capability (Altman paras. 68 and 20, computer is directly coupled with microphone, where the computer is a mobile phone).
Regarding claim 10, Altman teaches wherein the wireless connectivity is at least one of one of a low power wide area network device (LPWAN), a wifi network, a long term evolution for machines (LTE-M) device, a category Ml (Cat M1) device or a narrow band internet of things (NB-IoT) network (Altman para. 58, computer including communications circuit to communicate over a communications link including WiFi network).
Regarding claim 11, Altman teaches wherein the recorded sound clip can be uploaded onto the desired system of record such as cloud or personal hard drive. Altman para. 61, server including cloud-computing resources including a memory, where para. 83 teaches the recorded audio data is transmitted to a remote location including the server).
Regarding claim 12, Altman teaches wherein the recorded clip extends before and after of the abuse trigger by a preset period of time which can be adjusted (Altman paras. 83 and 72, the audio data includes data collected a predetermined time interval prior to generating the alert, thus also including a time period after the key word is detected as it triggers the alert, and since the time interval is predetermined, it can be adjusted, as the application is personalized by the user).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Sivan, as set forth above regarding claim 1 from which claim 5 depends, and as set forth above regarding claim 4 from which claim 6 depends, further in view of Shulby et al., "Proactive Security: Embedded AI Solution for Violent and Abusive Speech Recognition," 2018 7th Brazilian Conference on Intelligent Systems (BRACIS), 2018, pp. 248-253, doi: 10.1109/BRACIS.2018.00050 (herein “Shulby NPL”).
Regarding claim 5, Altman teaches further comprising detecting presence of words to at least one of confirm the abuse and refuse the abuse (Altman paras. 65, 69, 84 and 87, key words are those that are encountered during an event that warrants an alert such as being under duress (abuse), where an example of such a situation being a carjacking event).
Altman does not explicitly teach that the key words are “abusive words” nor does Altman teach by converting voice to text.
Shulby NPL page 250, section A, a data set of violent and swear words was used in a dataset for detecting violent and abusive situations), and converting voice to text (Shulby NPL page 250, section B, native Android speech recognition service, SpeechRecognizer is used to collect audio and transcribe it into text).
Therefore, taking the teachings of Altman modified by Sivan and Shulby NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the personal security system operations of Altman to include the violent and swear word database and SpeechRecognizer as disclosed in Shulby NPL at least because doing so would provide a model that is able to generalize unseen examples as well as the trained examples in a violence speech recognition system and thus have intrinsic robustness in the model (see Shulby NPL page 252).
Regarding claim 6, Altman teaches ability to choose and personalize words is also claimed (Altman paras. 71-72, the system is trained with words that are provided by the user).
Altman does not explicitly teach abusive or derogatory words.
Shulby NPL teaches abusive or derogatory words (Shulby NPL page 250, section A, a data set of violent and swear words was used in a dataset for detecting violent and abusive situations).
Therefore, taking the teachings of Altman modified by Sivan and Shulby NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the personal security .
Claims 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Jurmain et al., (US 6,604,980 B1, herein “Jurmain”).
Regarding claim 13, Altman teaches a system, comprising (Altman Abstract, personal security system): 
a sound recording device having a non-transitory computer readable storage medium that stores instructions that when executed causes a mobile device processor to (Altman paras. 63, 68 and 20, computer is directly coupled with microphone, where the computer is a mobile phone, and includes a processor and storage such as a hard disk drive (non-transitory) for storing an application): 
start recording when desired conditions of voice intensity, duration and words match (Altman paras. 69, 83-84, audio data recorded that includes data collected a predetermined time prior to the alert to provide context of the event, where para. 65 teaches the alert is triggered from detecting a key by comparing received audio against a pattern stored in memory, the pattern being features including frequency ranges (voice intensity) and time durations, as well as personalized attributes such as a word spoken in a different volume, like shouting). 
Altman paras. 69, alert is generated when the keys are recognized including the detection of the word, phrase or sound, and the alert is provided through audio, visual or tactile elements);
complete the recording and create clip (Altman para. 83, audio data including data collected a predetermined time interval prior to generating the alert is sent to another user on another device so that the context of the event (abuse event) is understood by the receiver and/or forensic use later).
synchronize the recorded voice clips to the cloud (Altman para. 61, server including cloud-computing resources including a memory, where para. 83 teaches the recorded audio data is transmitted to a remote location including the server).
While Altman does teach that a recording is created and transferred to another device so that context “of the event” (abuse event) is understood by the receiver of the audio, thus at least suggesting the completion of the recording and creation of the sound clip is performed in the time frame of the abuse, Altman does not explicitly teach the claimed “seconds after abuse detection indicia pattern is no more present.” 
Jurmain teaches seconds after abuse detection indicia pattern is no more present (Jurmain col. 68, lines 6-12, sound recorder is stopped after a predetermined time value (such as 10 seconds) from when abusive impacts are discontinued (abuse detection indicia pattern no more present)).
Therefore, taking the teachings of Altman and Jurmain together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding claim 15, Altman teaches wherein the sensor system detects abuse intention, feedback loop in form of a LED display or a siren that can provide sensible signal an optical flashing, an audible sound, or combination thereof and deter the cause of abuse (Altman paras. 19, and 69 upon the key word being detected, an alarm is set off locally to draw attention to the individual that asserted the key (thus deterring the cause), where the alarm includes flashing lights and/or an alarm sound (siren)).
Regarding claim 16, Altman teaches further comprising a compute device capable of creating, compressing personalised machine learning models and connecting with micro-controller of the sensor system for maintenance and upgrade (Altman para. 31, trained model is generated and personalized within the application via the processor, where paras. 20 and 22 teach the processor is part of a computer connected to sensors).
Regarding claim 17, Altman teaches wherein sensor system is powered by a portable onboard power supply (Altman paras. 20-22, personal security system including an application executed on a computer on a mobile phone, where para. 69 states that the personal security system conducts its key pattern matching with battery power conservation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roa et al., "Towards Smart Citizen Security Based on Speech Recognition," 2018 Congreso Argentino de Ciencias de la Informática y Desarrollos de Investigación (CACIDI), 2018, pp. 1-6, doi: 10.1109/CACIDI.2018.8584192. Roa is directed towards technologies using speech recognition for ensuring personal security.
Chun, US 10,096,234 B1, directed towards a smart band wearable device equipped with sensors including a microphone, that can detect sound patterns emitted in a crisis situation, and record audio when an ongoing harassment scenario is occurring.
Cordes et al., US 10,424,185 B2, directed towards a mobile electronic device using a deep learning system to detect and respond to personal danger.
Amis, US 8,630,820 B2, directed towards methods and a system for anticipating a potentially threatening or dangerous incident and providing varying levels of response to a user.
Health et al., US 2020/0394887 A1, directed towards a remote distress monitor to detect audio data representative of one or more sounds associated with a distress event. An action is taken in response to the detected distress event.
Strack, US 10,460,590 B2, directed towards a mobile application that can enter an alarm state during a potential security event, and record audio data and forward same to a monitoring center.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656